   Case: 1:19-cv-00554 Document #: 31 Filed: 08/22/19 Page 1 of 14 PageID #:134




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


DERICK L. HAMILTON,

                Plaintiff,
                                                 No. 19 C 0554
                    v.
                                                 Magistrate Judge Mary Rowland
LOANCARE, LLC,

              Defendant.


                    MEMORANDUM OPINION AND ORDER

   Plaintiff, Derrick Hamilton (“Hamilton”), individually, and on behalf of all others

similarly   situated,    filed   a   complaint   against   Defendant,   LoanCare,   LLC

(“LoanCare”), pertaining to a letter Hamilton received concerning a debt from a real

estate mortgage. Hamilton brings the claim for violation of the Fair Debt Collection

Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq. (Dkt.15). This Court has subject

matter jurisdiction pursuant to 28 U.S.C. § 1331 and venue is proper under 28 U.S.C.

§ 1391(b)(2). Loancare moves to dismiss the First Amended Class Action Complaint

under Federal Rule of Civil Procedure 12(b)(6). For the reasons stated herein, the

Motion to Dismiss [16] is DENIED.




                                                                                      1
    Case: 1:19-cv-00554 Document #: 31 Filed: 08/22/19 Page 2 of 14 PageID #:134




                            I. FACTUAL ALLEGATIONS 1

    On January 10, 2013, Hamilton executed a mortgage (“the Mortgage”) for the

purchase of real estate located at 148 North Bertram Drive, Yorkville, Illinois (“the

Property”). (Amend. Compl., Dkt. 15 at ¶¶ 16, 27). The Mortgage secured the

repayment of $124, 343.00 of debt (“subject debt”). (Id. at ¶ 8). On January 28, 2015,

Hamilton initiated a bankruptcy case for relief under Chapter 13 of the Bankruptcy

Code, and the Bankruptcy Court confirmed the Chapter 13 Plan on March 27, 2015.

(Id. at ¶¶ 11, 13). On September 8, 2015, Hamilton’s liability on the subject debt was

extinguished through the Chapter 13 Plan. (Id. at ¶15). On April 1, 2016, LenderLive

transferred the servicing rights to the subject debt to RoundPoint Mortgage Servicing

Corporation (“RoundPoint”). On May 2, 2017, the servicing rights to the subject debt

were transferred from RoundPoint to Loancare, and Loancare received notice of

Hamilton’s bankruptcy discharge. (Id. at ¶¶ 18, 19). At the time Loancare acquired

servicing rights, the subject debt was in default. The Property was then sold at a

public sale on July 10, 2017. (Id. at ¶ 21). On December 13, 2018, Loancare sent a

letter entitled Deficiency Waiver Notice (“Waiver Notice”) to Hamilton at the address

of the office suite of Hamilton’s lawyers. (Dkt. 15-1, Dkt. 1-1).

    The Waiver Notice stated: “After the application of proceeds from the sale of the

above listed property to your mortgage loan balance, there remains a deficiency of

$49, 867.54.” (Dkt. 15-1). The Waiver Notice then went on to state that “the holder of



1The Court accepts as true all of Plaintiff's well-pleaded factual allegations in the Amended
Complaint and draws all reasonable inferences in Plaintiff's favor in deciding the motion to
dismiss. See Rosado v. Gonzalez, 832 F.3d 714, 716 (7th Cir. 2016).
                                                                                           2
   Case: 1:19-cv-00554 Document #: 31 Filed: 08/22/19 Page 3 of 14 PageID #:134




the deficiency waives its right to collect the unpaid deficiency balance from you, and

neither the [Department of Veterans Affairs (“VA”)] nor the deficiency holder will

pursue you for any portion of the deficiency balance.” (Id.). Further, the Waiver Notice

indicated: “To the extent the Fair Debt Collection Practices Act (FDCPA) is

applicable, please be advised that this communication is from a debt collector and any

information obtained will be used for that purpose.” (Id.) (emphasis removed from

original). The Waiver Notice also provided a bankruptcy disclaimer that stated if

Hamilton “previously received a discharge in a bankruptcy proceeding, please notify

[Loancare] immediately and be advised that this notice is for informational purposes

only.” (Id.) (emphasis removed from original). Moreover, the Waiver Notice stated:

“This notice is not intended to collect, recover, or offset the debt against you

personally and should not be considered a demand for payment or indicate that you

are personally liable for this debt.” (Id.) (emphasis removed from original).

   Hamilton alleges that the Waiver Notice was “false and misleading because it

strongly implies that prior to receiving [LoanCare’s] letter, [Hamilton] was liable for

the deficiency balance that arose after the sale of the Property.” (Amend. Compl. Dkt.

15 at ¶ 31). Hamilton also alleges he was “highly confused and misled by [Loancare’s]

letter because he was led to believe that his bankruptcy discharge had no legal effect

and that he was liable for the deficiency balance up to the date he received

[Loancare’s] letter.” (Id. at ¶24).




                                                                                      3
   Case: 1:19-cv-00554 Document #: 31 Filed: 08/22/19 Page 4 of 14 PageID #:134




                               II. LEGAL STANDARD

   Under Rule 8(a)(2), a plaintiff must provide “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8. A Rule 12(b)(6)

motion to dismiss tests the sufficiency of the complaint; the purpose is not to decide

its merits. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). A

determination of the sufficiency of a claim must be made “on the assumption that all

allegations in the complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

   To survive a motion to dismiss, a plaintiff “must satisfy two conditions: first, the

complaint must describe the claim in sufficient detail to give the defendant fair notice

of what the claim is and the grounds upon which it rests; and second, its allegations

must plausibly suggest that the plaintiff has a right to relief, raising that possibility

above a speculative level.” Horning v. Lab. Corp. of Am., No. 09 C 3421, 2009 U.S.

Dist. LEXIS 80866, at *4 (N.D. Ill. Sep. 3, 2009) (internal citations omitted).

                                  III. DISCUSSION

   Hamilton’s claim is for a violation of the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq. LoanCare moves to dismiss the claim, arguing

that the Complaint fails to state a cause of action for three reasons: (1) the Waiver

Notice is not “collection activity” under the FDCPA; (2) the Waiver Notice was sent



                                                                                       4
   Case: 1:19-cv-00554 Document #: 31 Filed: 08/22/19 Page 5 of 14 PageID #:134




to Hamilton’s attorney’s rather than Hamilton and no “competent attorney” would

have been deceived by the notice; and (3) if the “competent attorney” standard is not

applied, the “unsophisticated consumer” would still not have been misled by the

Waiver Notice. The Court will address the first two of these arguments.

      A. Whether the Waiver Notice is “collection activity” under the
         FDCPA

   The FDCPA generally prohibits “debt collectors” from engaging in abusive,

deceptive, or unfair debt-collection practices. Gburek v. Litton Loan Servicing LP, 614

F.3d 380, 384 (7th Cir. 2010). Pursuant to Section 1692e of the FDCPA, “[a] debt

collector may not use any false, deceptive, or misleading representation or means in

connection with the collection of any debt.” 15 U.S.C. § 1692(e)(2). Two threshold

criteria must be met for the FDCPA to apply: 1) “the defendant must qualify as a

‘debt collector’’”; and 2) “the communication by the debt collector that forms the basis

of the suit must have been made ‘in connection with the collection of any debt.’”

Gburek, 614 F.3d at 384 (quoting 15 U.S.C. § 1692a(6), §§ 1692c(a)-(b), § 1692e, §

1692g).

   Loancare does not dispute that it qualifies as a “debt collector,” but argues that

the Waiver Notice was not sent “in connection with the collection of a debt” because

the Waiver Notice did not make an express demand for payment, list a payment due

date, or threaten consequences should the debtor fail to pay. (Dkt. 17 at 8–9). Further

Loancare asserts that the Waiver notice was not “collection activity” because it

“specifically and clearly” stated:




                                                                                      5
   Case: 1:19-cv-00554 Document #: 31 Filed: 08/22/19 Page 6 of 14 PageID #:134




      (a) that LoanCare ‘waives its right to collect the unpaid deficiency
      balance’ from Hamilton; (b) that neither LoanCare nor the VA will
      ‘pursue [Hamilton] for any portion of the deficiency balance’; and (c) if
      Hamilton ‘previously received a discharge in a bankruptcy proceeding,’
      the Waiver Notice is ‘for informational purposes only’ and ‘is not
      intended to collect, recover, or offset the debt against you personally and
      should not be considered a demand payment or indicate that you are
      personally liable for this debt.’

(Dkt. 17 at 8) (citing Dkt. 15-1).

   Whether a communication was sent in connection with the collection of a debt is

a “commonsense inquiry,” Gburek, 614 F.3d at 385, and “a question of objective fact,

to be proven like any other fact.” Ruth v. Triumph Partnerships, 577 F.3d 790, 798

(7th Cir. 2009). While there is no “bright-line rule” to determine whether a

communication from a debt collector was made in connection with the collection of a

debt, the Seventh Circuit identified three factors courts should consider: 1) “the

absence of a demand for payment”; 2) “[t]he nature of the parties’ relationship”; and

3) “the purpose and context of the communications—viewed objectively.” Gburek, 614

F.3d at 384–85.

   Applying the Gburek factors to the Waiver Notice at issue here—from the

perspective of a reasonable consumer—the Court finds that the amended complaint

plausibly alleges, at least at the pleadings stage, that the Waiver Notice was sent in

connection with the collection of a debt. True, the Waiver Notice does not make a

demand for payment. In fact, it does the opposite—it waives a debt. But the absence

of a demand for payment is not dispositive; rather, it “is just one of several factors

that come into play in the commonsense inquiry of whether a communication from a

debt collector is made in connection with the collection of any debt.” Gburek, 614 F.3d

                                                                                     6
   Case: 1:19-cv-00554 Document #: 31 Filed: 08/22/19 Page 7 of 14 PageID #:134




at 385. And unlike the first factor, the second factor—namely, the relationship

between Loancare and Hamilton—does weigh in favor of applying the FDCPA. This

is because “the only relationship [Loancare] had with [Hamilton] arose out of . . .

[Hamilton’s] defaulted debt.” Ruth, 577 F.3d at 799. (holding on summary judgment

that a reasonable trier of fact could find a privacy notice to be a debt collection letter

even though it made no demand for payment because the only relationship the

defendants had with the plaintiffs arose out of the plaintiffs’ debt, and the privacy

notice was sent in the same envelope as the collection letter); see also Heyer v. Pierce

& Assocs., P.C., No. 14 C 854, 2017 WL 75739, at *13 (N.D. Ill. Jan. 9, 2017),

reconsideration denied, No. 14 C 854, 2017 WL 2404978 (N.D. Ill. June 2, 2017)

(holding on summary judgment that the absence of demand for payment was not

dispositive, stating, “[v]iewed objectively, given the purpose of the sale referenced in

the Notice, combined with the fact that Plaintiff’s only relationship with Pierce was

in the context of debt collection, this Court is satisfied that the Notice was sent ‘in

connection with’ an attempt to collect a debt.”).

   The third factor, “the purpose and context of the communications—viewed

objectively,” also weighs in favor of applying the FDCPA at least at the pleadings

stage. Here, the Waiver Notice expressly stated “there remains a deficiency of

$49.867.54,” and included a disclaimer in all caps and bold stating, “TO THE

EXTENT THE FAIR DEBT COLLECTION PRATICES ACT (FDCPA) IS

APPLICABLE, PLEASE BE ADVISED THAT THIS COMMUNICATION IS

FROM A DEBT COLLECTOR AND ANY INFORMATION OBTAINED WILL



                                                                                        7
   Case: 1:19-cv-00554 Document #: 31 Filed: 08/22/19 Page 8 of 14 PageID #:134




BE USED FOR THAT PURPOSE.” (Dkt. 15-1) (emphasis in original). Given the

overall context, here, where (1) the relationship between Loancare and Hamilton is

solely one of debt collector/ debtor; (2) the letter identified a deficiency balance; and

(3) the letter included a disclaimer that “this communication is from a debt collector

and any information obtained will be used for that purpose;” (Dkt. 15-1), the Court

finds that a reasonable consumer could plausibly view the communication as one in

connection with the collection of a debt. See Weber v. Seterus, Inc., No. 16 C 6620,

2018 WL 1519163, at *11 (N.D. Ill. Mar. 28, 2018 ) (noting that even though the

“notice of error” does not contain an explicit demand for payment, it “does calculate

the ‘deficient balance’; therefore, the court found that “a reasonable juror could

conclude that, given the nature of the parties’ relationship as servicer and borrower

and the purpose and context of the notice of error, [defendant’s] response qualified as

a communication made in connection with the collection of a debt.”); Quinn v.

Specialized Loan Servicing, LLC, No. 16 C 2021, 2016 WL 4264967, at *5–6 (N.D. Ill.

Aug. 11, 2016) (denying motion to dismiss, holding that despite the absence of a

demand for payment, “[w]hen viewed as a whole and construed in the light most

favorable to the plaintiffs, the amended complaint plausibly alleges that the purpose

of the communications was to collect a debt.”).

   Loancare argues that the presence of a bankruptcy disclaimer in the Waiver

Notice strongly favors granting the motion to dismiss. (Dkt. 29 at 2–3) (citing Dkt.

15-1, “IF YOU . . . HAVE PREVIOUSLY RECEIVED A DISCHARGE IN A

BANKRUPTCY PROCEEDING, . . . BE ADVISED THAT THIS NOTICE IS FOR



                                                                                       8
   Case: 1:19-cv-00554 Document #: 31 Filed: 08/22/19 Page 9 of 14 PageID #:134




INFORMATIONAL PURPOSES ONLY.” (emphasis in original)). But, as Hamilton

correctly asserts, the presence of a bankruptcy disclaimer is not dispositive.

Numerous courts have found communications to be in connection with an attempt to

collect a debt despite the inclusion of a bankruptcy disclaimer. See e.g., Radney v.

Bayview Loan Servicing, LLC, No. 15-CV-9380, 2016 WL 3551677, at *3 (N.D. Ill.

June 30, 2016) (denying motion to dismiss, finding that the communications “could

be construed as communications from a creditor to a debtor made in connection with

the collection of a debt,” despite inclusion of a bankruptcy disclaimer, because “the

relationship between the partiers was clearly that of creditor-debtor”); Price v.

Seterus, Inc., No. 15 C 7541, 2016 WL 1392331, at *4 (N.D. Ill. Apr. 8, 2016)

(notwithstanding the inclusion of a bankruptcy disclaimer, the court found that “the

presence of detachable payment coupons, . . . , the parties’ debtor-debtee relationship,

and the context of the letters, each of which refer to a specific amount due and when

such an amount would be due by, support a finding that the communications could

plausibly have been meant to collect a debt”); Caprel v. Specialized Loan Servicing,

Inc., No. 15 C 09145, 2016 WL 4678313, at *3–5 (N.D. Ill. Sept. 7, 2016) (“Even a

reasonable consumer, despite the bankruptcy disclaimer and the “THIS IS FOR

INFORMATIONAL PURPOSES ONLY” disclosure . . . would feel obligated to pay

[defendant] for any past-due debt . . .”).

   Loancare also argues that a reasonable consumer could not plausibly believe the

purpose of this communication was to collect a debt because the Waiver Notice

explicitly stated that Loancare “waives its right to collect the unpaid deficiency



                                                                                      9
   Case: 1:19-cv-00554 Document #: 31 Filed: 08/22/19 Page 10 of 14 PageID #:134




balance” and will not pursue Hamilton “for any portion of the deficiency balance.”

(Dkt. 17 at 8–10). Although admittedly a close call, the Court agrees with Hamilton,

at least at the pleadings stage, that given the context here of the exclusive debt

collector/debtor relationship between Loancare and Hamilton, and the fact that the

letter identified a deficiency balance and included a debt collector disclaimer, a

reasonable consumer could view this communication as debt collection activity

despite the waiver language. See Stricklin v. Jefferson Capital Sys., LLC, No. 11-CV-

201-DRH, 2011 WL 5325735, at *5–7 (S.D. Ill. Nov. 3, 2011) (The court denied motion

to dismiss and refused to find as a matter of law that “a reasonable consumer would

not believe the debt collector sent the communication in connection with the collection

of a debt,” when “the relationship of the parties is solely that of debtor and debt

collector,” and the letter stated in bold, “[t]his communication is from a debt collector.”

The court made this finding even though the overriding intent of the communication

was to notify the reader of relevant privacy laws and the letter contained no demand

for payment).

   When taken as a whole and construed in the light most favorable to the plaintiffs,

the Court finds that, from the perspective of a reasonable consumer, the amended

complaint plausibly alleges that the purpose of the Waiver Notice was to collect a

debt. The Court now turns to Loancare’s next argument that any alleged false or

misleading communication in the Waiver Notice is not actionable under the FDCPA

when subject to the “competent attorney” standard.

      B. Whether Loancare’s “false and misleading” representation is
         actionable under the competent attorney standard

                                                                                        10
   Case: 1:19-cv-00554 Document #: 31 Filed: 08/22/19 Page 11 of 14 PageID #:134




      When a case “involves alleged false representations to a debtor’s attorney,”

the Seventh Circuit has found that the relevant inquiry is “whether a competent

attorney, even if he is not a specialist in consumer debt law, would be deceived by”

the representation. Bravo v. Midland Credit Mgmt., Inc., 812 F.3d 599, 603 (7th Cir.

2016); Grajny v. Credit Control, LLC, No. 18 C 2719, 2018 WL 4905019, at *3 (N.D.

Ill. Oct. 9, 2018) (“the controlling ‘competent attorney’ analysis . . . looks at whether

an attorney would be deceived by a communication, not whether a debt collector

exercised reasonable diligence in ascertaining the existence of a debt.”). The

Seventh Circuit has held that there is not an actionable FDCPA violation where “a

competent attorney would be able to determine whether his client continued to owe

a debt” and “would therefore not be deceived by” the communication. Bravo, 812

F.3d at 603.

      Loancare points out, and Hamilton does not dispute, that although Hamilton

is the recipient named in the Waiver Notice, the Waiver Notice was sent to the

office suite of Hamilton’s lawyers in the present cause of action. (Dkt. 17 at 2, fn 1)

(citing (Dkt. 15-1, Dkt. 1-1)). Loancare argues that given this, the heightened

“competent attorney standard” as opposed to the “unsophisticated consumer

standard” should be used. Because the Waiver Notice was sent to Hamilton’s

attorney, the Court will apply the “competent attorney standard” in its analysis.

Bravo, 812 F.3d at 603; Grajny, 2018 WL 4905019, at *3.




                                                                                       11
  Case: 1:19-cv-00554 Document #: 31 Filed: 08/22/19 Page 12 of 14 PageID #:134




      Here, Hamilton alleges that the Waiver Notice “contained an implicit false

representation, that the deficiency balance in excess of the maximum home loan

guaranty was owed up to the date it was waived by the ‘deficiency holder.’” (Dkt. 27

at 8). Hamilton explains, “[t]he representation is false because Plaintiff’s

bankruptcy discharged in 2015 extinguished Plaintiff’s personal liability on the

subject loan, including any potential deficiency resulting from the sale of the

property.” (Id.). Loancare argues that any false or misleading representation in the

Waiver Notice is not actionable under the competent attorney standard because a

competent attorney would not have been misled by the Waiver Notice, nor would it

have taken an expensive or extensive investigation for a competent attorney to

know that Hamilton owed no debts and that the representation in the Waiver

Notice of a deficiency balance was false. (Dkt. 17 at 12). In support, Loancare cites

to Grajny and Bravo. In both Grajny and Bravo, the court dismissed or affirmed the

dismissal of a plaintiff’s FDCPA claims, finding that a competent attorney would

not be deceived by a letter that was trying to collect a debt that was discharged

from a bankruptcy proceeding where the same attorney represented the plaintiff in

the bankruptcy proceeding. Grajny, 2018 WL 4905019, at *9; Bravo, 2014 WL

6980438, at *4–5.

   Hamilton argues that in contrast to the attorneys in Bravo and Grajny, Hamilton’s

lawyer did not represent him in the bankruptcy proceeding and was not aware of

what debts were discharged in Hamilton’s bankruptcy plan. Hamilton argues that

unlike Bravo and Grajny, in this scenario, a competent attorney would not have been



                                                                                    12
   Case: 1:19-cv-00554 Document #: 31 Filed: 08/22/19 Page 13 of 14 PageID #:134




able to discover the falsity of the Waiver Notice on its face but would have had to

conduct an investigation. (Dkt. 29 at 9). Specifically, his lawyers would have to

conduct research to discover whether or not the subject loan was discharged in

Hamilton’s Bankruptcy plan because Chapter 13 discharges only apply to particular

debts laid out in the plan, as opposed to Chapter 7 discharges which apply to nearly

all debts that arose prior to the filing of the Chapter 7. (Id.) (citing Kontrick v. Ryan,

540 U.S. 443, 447 (2004) (stating that a Chapter 7 discharge “frees the debtor from

all debts existing at the commencement of the bankruptcy proceeding . . .”)).

   Hamilton argues that this type of legal analysis is the same type of analysis that

the Seventh Circuit has found to require a burdensome investigation. (Dkt. 29 at 9)

(citing Evory v. RJM Acquisitions Funding LLC, 505 F.3d 769, 775 (7th Cir. 2007)).

In Evory, the court held that if a lawyer is unable to discover the falsity of the

representation without an investigation, the misrepresentation would be actionable.

Evory, 505 F.3d at 775 (“A false claim of fact in a dunning letter may be as difficult

for a lawyer to see through as a consumer. The lawyer might be unable to discover

the falsity of the representation without an investigation that he might be unable,

depending on his client’s resources, to undertake. Such a misrepresentation would be

actionable whether made to the consumer directly, or indirectly through his lawyer.”)

(emphasis added).

   Although admittedly another close determination, the Court finds at this early

stage of the litigation, without expressing an opinion on the ultimate merits of

Hamilton’s claim, that Hamilton has plausibly alleged that a competent attorney



                                                                                       13
     Case: 1:19-cv-00554 Document #: 31 Filed: 08/22/19 Page 14 of 14 PageID #:134




would be unable to discover the falsity of the representation without an investigation;

and thus the misrepresentation would be actionable under Evory. 2 See Evory, 505

F.3d at 775. Accordingly, Loancare’s motion to dismiss is denied.

                                     IV. CONCLUSION

      For the reasons stated above, Defendant’s Motion to Dismiss [16] is DENIED.




                                                   E N T E R:


    Dated: August 22, 2019

                                                   MARY M. ROWLAND
                                                   United States Magistrate Judge




2Because the Court determined that Hamilton has plausibly alleged that the misrepresentation is
actionable under the heightened “competent attorney” standard, the Court need not address
Loancare’s arguments that the misrepresentation is not actionable under the “unsophisticated
consumer” standard.

                                                                                                  14
